United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1829
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Terry Lee Carlson, Sr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: March 11, 2019
                               Filed: May 3, 2019
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       After his conditional guilty plea and sentencing on one count of production of
child pornography in violation of 18 U.S.C. § 2251(a) and (e), Terry Lee Carlson, Sr.,
appeals the district court’s1 denial of his motion to suppress evidence. Carlson sought
to suppress evidence gained through a warrant issued in the United States District
Court for the Eastern District of Virginia. We have previously held the same warrant
was void ab initio because it violated the Fourth Amendment. See United States v.
Horton, 863 F.3d 1041, 1049 (8th Cir. 2017), cert. denied, 138 S. Ct. 1440 (2018).
However, we also held the Leon good faith exception applied to Federal Bureau of
Investigation (“FBI”) agents’ use of the warrant. See id. at 1052 (citing United States
v. Leon, 468 U.S. 897 (1984)). We disagree that Carlson’s “new” arguments
supporting suppression in this case are truly new because Horton previously
addressed whether the FBI agents should have known the warrant was invalid. See
id. As our sister circuit has stated, the Department of Justice training manual and the
efforts to amend Fed. R. Civ. P. 41 do not change the applicability of the Leon good
faith exception to this warrant. See United States v. Werdene, 883 F.3d. 204, 218–19
& n.12 (3d Cir. 2018). We see no error in the district court’s decision to follow
Horton. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.

                                         -2-